NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHIYIN GUO,                                      No. 19-72189

                Petitioner,                      Agency No. A206-047-867

 v.                                              MEMORANDUM*

WILLIAM BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 21, 2020**
                                  Honolulu, Hawaii

Before: WALLACE, BEA, and BENNETT, Circuit Judges.

      Shiyin Guo, a native and citizen of the People’s Republic of China, petitions

for review of a Board of Immigration Appeals (BIA) decision affirming an order by

an immigration judge (IJ) denying Guo’s application for asylum, withholding

of removal, and relief under the Convention Against Torture (CAT). In doing so,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                       1
Guo challenges the BIA’s decision to affirm the IJ’s adverse credibility

determination based on Guo’s inconsistencies, omissions, and falsehoods. Guo also

challenges the IJ’s finding that the totality of circumstances casts doubt on the

veracity of the foreign documents Guo offered in support of his application.

      We have jurisdiction under 8 U.S.C. § 1252 and review factual findings,

including adverse credibility determinations, for substantial evidence, applying the

standard created by the REAL ID Act. See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (reviewing denial of

asylum, withholding of removal, and CAT claims for substantial evidence and

explaining that “we must uphold the agency determination unless the evidence

compels a contrary conclusion”); Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th

Cir. 2010) (reviewing adverse credibility determination under substantial evidence

standard). “Where, as here, the BIA agrees with and incorporates specific findings

of the IJ while adding its own reasoning, we review [the] decisions” from both the

IJ and BIA (collectively, the “Agency”). Bhattarai v. Lynch, 835 F.3d 1037, 1042

(9th Cir. 2016).

      1.     To support an adverse credibility determination, the IJ must consider

all relevant factors in light of the totality of circumstances, including the following:

      the demeanor, candor, or responsiveness of the applicant or witness, the
      inherent plausibility of the applicant’s or witness’s account, the
      consistency between the applicant’s or witness’s written and oral
      statements (whenever made and whether or not under oath, and
                                           2
       considering the circumstances under which the statements were made),
       the internal consistency of each such statement, the consistency of such
       statements with other evidence of record (including the reports of the
       Department of State on country conditions), and any inaccuracies or
       falsehoods in such statements.

8 U.S.C. § 1158(b)(1)(B)(iii). “We must uphold an adverse credibility determination

‘so long as even one basis is supported by substantial evidence.’” Lizhi Qiu v. Barr,

944 F.3d 837, 842 (9th Cir. 2019) (quoting Rizk v. Holder, 629 F.3d 1083, 1088 (9th

Cir. 2011)).

       Here, the Agency identified four distinct discrepancies that undermined Guo’s

credibility.   First, the Agency found that Guo provided an inconsistent and

implausible explanation regarding a bail receipt, which Guo had offered to

demonstrate that he had been arrested for religious activity and thus suffered

persecution. When the Asylum Officer asked whether he could provide any type of

bail receipt, Guo answered, “There is no [sic] this kind of receipt, but they did ask

me to sign a promise kind of letter [not to worship again].” Later, however, Guo

produced a bail receipt. When asked why he had initially told the Asylum Officer

that no such receipt existed, Guo first claimed that he simply “forgot to ask my

father” for it, but then claimed that he “didn’t know there was such a receipt” at the

time of the interview with the Asylum Officer. Notwithstanding Guo’s inconsistent

explanations, his father’s letter submitted in support further undermines Guo’s




                                          3
credibility: while Guo’s father mentioned the promise letter that Guo was forced to

sign, he never mentioned forwarding or even receiving a bail receipt.

      Second, the Agency found an inconsistency in Guo’s testimony that the police

had warned him against hosting religious gatherings in December 2010, about a year

before the police ultimately arrested him. Guo did not mention this warning in either

of the two declarations he submitted in support of his asylum application. Although

he mentioned it in an interview with the Asylum Officer, neither his father’s letter

nor his church friend’s letter corroborated Guo’s testimony about the December

2010 warning. Cf. Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (upholding

adverse credibility determination because letters in support were not sufficient to

rehabilitate petitioner’s inconsistent testimony).

      Third, Guo initially omitted that he had continued to worship in China even

after his arrest. In his first declaration submitted with his asylum application, Guo

did not offer any details on worshipping in China after his arrest. Indeed, Guo stated

only that the arrest “brought forth a tremendous impact to my life. After I went

home, I felt very upset because the government had stripped away my belief and

freedom. . . . In order to avoid police’s future persecution, I obtained a U.S. visa . .

. .” But in his second, much more abbreviated declaration submitted before his

interview with the Asylum Officer, Guo explained with specificity that he had

continued to worship secretly at Xinliang He’s home in Jiudian Village until

                                           4
departing for the United States. Citing the inconsistency, the IJ reasonably observed

that Guo’s first declaration “reads as though his arrest completely prevented him

from participating in Christian activities or worshipping with other believers.”

      Finally, the Agency considered in light of the totality of circumstances that

Guo submitted false information in all three of his visa applications. Guo does not

dispute this finding. In fact, he admitted to the Asylum Officer that “[o]nly my

passport was true and the rest of all information is false.” Instead, Guo simply argues

that because the Agency’s determinations regarding his inconsistencies and

omissions were erroneous, these falsehoods alone cannot support an adverse

credibility finding. Because we disagree with the former premise, we must disregard

the latter as these falsehoods do not stand alone. See Singh v. Holder, 638 F.3d 1264,

1272 (9th Cir. 2011) (holding that substantial evidence supported adverse credibility

determination and explaining that “lies and fraudulent documents when they are no

longer necessary for the immediate escape from persecution do support an adverse

inference”). Accordingly, considering the totality of the circumstances, substantial

evidence supports the Agency’s adverse credibility determination.

      2.     In light of the Agency’s adverse credibility finding, the evidence in the

administrative record does not compel the conclusion that Guo has met his burden

to establish past persecution or a well-founded fear of future persecution to render




                                          5
him eligible for asylum or withholding of removal.1            Guo argues that his

documentary evidence—particularly, a bail receipt, detention warrant, and release

certificate—independently supports his claim of persecution. These documents

certainly relate to the critical issue whether Guo was arrested for his religious

activity. But the Agency discounted the weight of these documents based on Guo’s

“history of submitting past documents, his inconsistent testimony regarding the

existence of these documents, and the lack of evidence authenticating the documents

or establishing their chain of custody.” Indeed, the IJ perceptively pointed out that

Guo’s “sudden discovery of their existence” contradicts his “seeming insistence to

the [Asylum Officer] that he was not given any sort of receipt but only had to sign a

promise letter.” This unresolved inconsistency undermines the authenticity of these

documents. See Vatyan v. Mukasey, 508 F.3d 1179, 1185 (9th Cir. 2007) (explaining

that although “an IJ may consider a petitioner’s testimony in support of

authentication,” IJs “retain broad discretion to accept a document as authentic or not

based on the particular factual showing presented”). Because we hold that the

evidence does not compel us to conclude otherwise, we uphold the Agency’s

decision to deny Guo’s application for relief. See Wang v. Sessions, 861 F.3d 1003,

1009 (9th Cir. 2017) (upholding adverse credibility determination and thus



1
 Guo does not appeal from the IJ’s decision to deny his application for relief under
CAT.
                                        6
upholding denial of asylum because “[i]n the absence of credible testimony, the

record does not compel the conclusion” that petitioner met her burden).

      Petition DENIED.




                                        7